Notice of Pre-AIA  or AIA  Status
This Office action is in response to the Amendment and Remarks filed 8 February 2021.
The objection to claims 11-14 is withdrawn in view of Applicant’s amendments to the claims.
The objection to the Drawings is withdrawn. The substitute drawings filed 8 February 2021 are approved by the Examiner.
The objections to claims 1 and 15 are withdrawn in view of Applicant’s amendments to said claims.
The rejection of claims 8 and 17 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims.
The rejection of the claims under 35 U.S.C. 112(a) for enablement is withdrawn in view of Applicant statement in item F on page 6 of the Remarks.
The rejections under 35 U.S.C. 102(a)(1) and 103 are withdrawn. The Carmody Declaration filed under 37 CFR 1.132 on 8 February 2021 has been fully considered. The Carmody Declaration argues that downy mildew resistance would not have been tested by Cascante because it would not have been prevalent in the U.S. at the time of filing of the Cascante Patent and that the most prevalent type of “mildew” in I. walleriana would have been powdery mildew. The Carmody Declaration also points out that “mildew” resistance referred to in the Cascante Patent is not specific. The argument is found to be persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 and 15-20 remain and claims 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,285,362. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and those of the ‘362 Patent are directed to an Impatiens walleriana plant comprising an introgressed locus that confers resistance to downy mildew represented by seed deposited under ATCC Accession No. PTA-123803, said seed having inherited said locus from isolate T041 (see page 2, paragraph 0009 of the instant Specification). Hence, the instant claims overlap in scope with those of the claims of the ‘362 Patent.
	Applicant argues that the claims of the '362 patent recite that the locus that confers resistance to downy mildew comprises SEQ ID NO:4 or SEQ ID NO:5, whereas the presently pending claims recite that the locus that confers resistance to downy mildew comprises SEQ ID NO:24 or SEQ ID NO:27. Applicant argues that as such the presently pending claims are patentably distinct from the claims of the '362 patent (item D on page 5 of the Remarks).
I walleriana plant comprising a locus that confers resistance to downy mildew inherited from T041 and comprised in a seed deposited under ATCC Accession No. PTA-123803. It is clear that both instant claim 1 and claim 1 of the ‘362 Patent would include the T041 plant which logically would comprise each of SEQ ID NO: 4 and 5 of the ‘362 Patent as well as SEQ ID NO: 24 and 27 of the instant invention. Further, neither the instant claims nor those of the ‘362 Patent excludes the genetic markers of the other. The rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically claims 11-14 have been examined in view of Applicant’s amendments to said claims. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663